UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: September 27, 2010 (Date of earliest event reported) PG&E CORPORATION (Exact Name of Registrant as specified in Charter) California 1-12609 94-3234914 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Market, Spear Tower, Suite 2400, San Francisco, CA (Address of principal executive offices) (Zip code) 415-267-7000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) PACIFIC GAS AND ELECTRIC COMPANY (Exact Name of Registrant as specified in Charter) California 1-2348 94-0742640 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 77 Beale Street, P. O. Box 770000, San Francisco, California (Address of principal executive offices) (Zip code) (415) 973-7000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On September 28, 2010, Kent Harvey, Senior Vice President and Chief Financial Officer of PG&E Corporation, will make a presentation to investors at the Bank of America Merrill Lynch Power & Gas Leaders Conference in New York, New York.The materials attached to this report as Exhibit 99 will be used during this presentation.These materials can be accessed through the “Investors” section of PG&E Corporation’s website at www.pgecorp.com.Mr. Harvey also will meet with various investment professionals during the week of September 28, 2010 using the materials attached to this report as Exhibit 99. The information included in Exhibit 99 is incorporated by reference in response to this Item 7.01, and is deemed to be furnished, not filed, pursuant to Item 7.01 of Form 8-K. Item 9.01 Financial Statements and Exhibits Exhibits The following exhibit is being furnished, and is not deemed to be filed: Exhibit 99 PG&E Corporation materials used in presentation at the Bank of America Merrill Lynch Power & Gas Leaders Conference on September 28, 2010 in New York, NY and in investor meetings during the week of September 28, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PG&E CORPORATION Dated: September27, 2010 By: LINDA Y.H. CHENG LINDA Y.H. CHENG Vice President, Corporate Governance and Corporate Secretary PACIFIC GAS AND ELECTRIC COMPANY Dated: September 27, 2010 By: LINDA Y.H. CHENG LINDA Y.H. CHENG Vice President, Corporate Governance and Corporate Secretary 3 EXHIBIT INDEX Exhibit 99 PG&E Corporation materials used in presentation at the Bank of America Merrill Lynch Power & Gas Leaders Conference on September 28, 2010 in New York, NY and in investor meetings during the week of September 28, 2010. 4
